DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hoffman on 13 July 2022.

The application has been amended as follows: 

Claim 14.	A method of making a catalyst-coated membrane according to claim 1 comprising:
	providing the first membrane component, the first membrane component having the cathode catalyst layer disposed on the first face of the first membrane component;
	providing the second membrane component, the second membrane component having the anode catalyst layer disposed on the first face of the second membrane component;
	providing the third membrane component, the third membrane component having the recombination catalyst layer disposed on the first face of the third membrane component; and 
	laminating the first, second and third membrane components together to form a catalyst-coated membrane having a laminate structure, such that the third membrane component is disposed between the first and second membrane components within the laminate structure. 

Claim 16.	The method according to claim 14, wherein before lamination the membrane component are arranged such that  a second face of the first membrane component faces  a second face of the third membrane component and  a second face of the second membrane faces the first face of the third membrane component.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitations of three membrane components, a first, second and third, each with a catalyst layer disposed thereon, wherein the third membrane component is located between the first and second component, wherein only a single face of the first membrane component has a catalyst layer thereon and only a single face of the third membrane component has a catalyst layer thereon, and wherein the first membrane component comprises an embedded reinforcing component and the third membrane component does not include an embedded reinforcing component.  
The prior art, such as Capuano (US 2018/0062192) and Guillet (US 2014/0116877) teaches membrane assemblies comprising three catalyst layers as claimed; however, Capuano and Guillet (in a first embodiment) fail to teach that the three catalyst are provided on three separate membrane components, let alone three membrane components that are configured such that only a single face of each of a first and third membrane component comprises a catalyst thereon.  Guillet (in a second embodiment) teaches three membrane components; however, both sides of each membrane component are provided with a catalyst.  
The prior art, such as Wakabayashi (US 2015/0322578) renders obvious the modification of a single membrane component into two separate back to back membrane components for improvements in assembly.  Thus rendering obvious the formation of three membrane layers such that only a single face of each of a first and third membrane component comprises a catalyst thereon.  However, Wakabayashi is clearly teaching that these two membrane components are identical, and furthermore, is specifically addressing a two-catalyst system.  Therefore, Wakabayashi would fail to teach or render obvious the modification of only one of those layers with a different composition.  
Thus the prior art fails to teach the combination of three membrane components that are configured such that only a single face of each of a first and third membrane component comprises a catalyst thereon and such that the first membrane comprises an embedded reinforcing component and the third membrane component does not.  
Prior art exists wherein membrane components are formed with multilayers with only some of these layers reinforced, for example, Lee (2009/0209668); however, the reinforced layer is provided centrally between two other exterior membrane layers, and thus would fail to teach or render obvious a catalyst layer disposed on one side of the reinforced membrane layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794